DETAILED ACTION
1.	The applicant’s amendment filed 06/29/2022 was received. Claim 1 was amended. Claims 1-9 remain pending. Claim 9 remains withdrawn from consideration.

2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in the prior Office Action issued on 03/29/2022.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
4.	Claims 1-8 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/24/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Title Objections
5.	Title objections in the 03/29/2022 Office Action are withdrawn.

Drawings
6.	Drawing objections in the 03/29/2022 Office Action are withdrawn. The drawings filed 06/29/2022 are accepted.

Claim Rejections
7.	The claim rejections under AIA  35 U.S.C. 103 as unpatentable over Sturm et al. (US 2017/0095831 A1) in view of Ohnishi (US 2015/0251409 A1) of claims 1-8 are withdrawn per amendments of claim 1 and Applicant’s arguments being persuasive.

8.	Support for these amendments can be found in the instant application US PG-Pub. 2020/0353499 A1: [0037]-[0047]; fig. 2.

Examiner’s Amendment
9.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization for this examiner’s amendment was given in a telephone interview with Amir H. Behnia on 07/26/2022.
Claim 1 in the application has been amended as follows: 
A device for lacquer transfer, comprising:
a frame,
a drive unit,
a nozzle with a dispensing end for dispensing lacquer,
a transfer roller with a circumferential lateral wall, and
at least two hardening units comprising a first hardening unit and a second hardening unit,
wherein the frame comprises a first extending arm, a second extending
arm, and a third extending arm, wherein the nozzle is disposed at a distal end
of the first extending arm, the first hardening unit is disposed at a distal
end of the second extending arm, and the second hardening unit is disposed at a distal end of the third extending arm,
wherein the transfer roller is rotatably mounted on the frame, such that the
transfer roller is rotatable relative to the frame about an axis of rotation,
wherein the drive unit is configured to drive rotation of the transfer roller about
the axis of rotation,
wherein a circumferential outer contact surface of the lateral wall comprises
several depressions,
wherein the nozzle and the transfer roller are arranged such that lacquer is
dispensable from the dispensing end onto the outer contact surface and into the
depressions when the transfer roller rotates about the axis of rotation,
wherein the transfer roller is configured to roll with the outer contact surface
on a work surface of a workpiece for transferring the lacquer from the outer contact
surface and from the depressions to the work surface of the workpiece along a rolling
direction,
wherein [[a]] the first hardening unit of the at least two hardening units is formed as a UV-light unit configured for partially hardening the lacquer in a contactless way by
emitting UV-light,
wherein the first hardening unit is arranged within an interior space defined by
the transfer roller,
wherein the lateral wall of the transfer roller is transparent for UV-light,
wherein the first hardening unit is arranged such that UV-light is emittable
towards the work surface in a first operational area of the work surface to partially
harden the lacquer in the first operational area,
wherein the lacquer is transferable to the work surface in the first operational
area,
wherein [[a]] the second hardening unit of the at least two hardening units is
configured for at least partially hardening the lacquer in a contactless way,
wherein the second hardening unit is arranged such that the lacquer is at least
partially hardenable by the second hardening unit in a second operational area of the
work surface in which the lacquer was transferred to the work surface and was
partially hardened by the first hardening unit.

Reasons for Allowance
10.	Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance:  
The invention of independent claim 1 recites “A device for lacquer transfer, comprising:
a frame,
a drive unit,
a nozzle with a dispensing end for dispensing lacquer,
a transfer roller with a circumferential lateral wall, and
at least two hardening units comprising a first hardening unit and a second hardening unit,
wherein the frame comprises a first extending arm, a second extending
arm, and a third extending arm, wherein the nozzle is disposed at a distal end
of the first extending arm, the first hardening unit is disposed at a distal
end of the second extending arm, and the second hardening unit is disposed at a distal end of the third extending arm,
wherein the transfer roller is rotatably mounted on the frame, such that the
transfer roller is rotatable relative to the frame about an axis of rotation,
wherein the drive unit is configured to drive rotation of the transfer roller about
the axis of rotation,
wherein a circumferential outer contact surface of the lateral wall comprises
several depressions,
wherein the nozzle and the transfer roller are arranged such that lacquer is
dispensable from the dispensing end onto the outer contact surface and into the
depressions when the transfer roller rotates about the axis of rotation,
wherein the transfer roller is configured to roll with the outer contact surface
on a work surface of a workpiece for transferring the lacquer from the outer contact
surface and from the depressions to the work surface of the workpiece along a rolling
direction,
wherein the first hardening unit of the at least two hardening units is formed as
a UV-light unit configured for partially hardening the lacquer in a contactless way by
emitting UV-light,
wherein the first hardening unit is arranged within an interior space defined by
the transfer roller,
wherein the lateral wall of the transfer roller is transparent for UV-light,
wherein the first hardening unit is arranged such that UV-light is emittable
towards the work surface in a first operational area of the work surface to partially
harden the lacquer in the first operational area,
wherein the lacquer is transferable to the work surface in the first operational
area,
wherein the second hardening unit of the at least two hardening units is
configured for at least partially hardening the lacquer in a contactless way,
wherein the second hardening unit is arranged such that the lacquer is at least
partially hardenable by the second hardening unit in a second operational area of the
work surface in which the lacquer was transferred to the work surface and was
partially hardened by the first hardening unit.” The closest prior art of record Sturm et al. (US 2017/0095831 A1) in view of Ohnishi (US 2015/0251409 A1), does not teach nor suggest the combination of structural components and functional limitations as in the context of independent claim 1. Further, no other prior art was located that fairly suggested the claimed invention in whole or in part, along with the requisite motivation for combination, to anticipate or render the claimed invention obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JETHRO M. PENCE/Primary Examiner, Art Unit 1717